Third District Court of Appeal
                                State of Florida

                           Opinion filed May 18, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                       Nos. 3D21-2431 & 3D22-0123
                       Lower Tribunal No. 14-15982
                            ________________


              L.G., The Father, and G.H., The Mother,
                                  Appellants,

                                      vs.

           Department of Children and Families, et al.,
                                  Appellees.


     Appeals from the Circuit Court for Miami-Dade County, Angelica D.
Zayas, Judge.

     Albert W. Guffanti, P.A., and Albert W. Guffanti, for appellant L.G., the
Father, Thomas Butler, P.A., and Thomas J. Butler, for appellant G.H., the
Mother.

      Karla Perkins, for appellee, Department of Children and Families, Sara
Elizabeth Goldfarb, Statewide Director of Appeals, and Laura J. Lee,
Assistant Director of Appeals (Tallahassee), for appellee, Guardian ad
Litem.


Before FERNANDEZ, C.J., and LOGUE, and MILLER, JJ.
     PER CURIAM.

     We affirm the final judgment terminating appellants’ parental rights

under section 39.806(1)(c), Florida Statutes (2021). See Guardian ad Litem

Program v. K.H., 276 So. 3d 897, 902 (Fla. 3d DCA 2019); J.P. v. Fla. Dep’t

of Child. & Fams., 183 So. 3d 1198, 1204 (Fla. 1st DCA 2016).

     Affirmed.




                                    2